Interim Decision #2694

MATTER OF DAWSON

In Exclusion Proceedings
A-21010716
Decided by Board March 28, 1979
(1)An applicant for recordation of lawful admission for permanent residence pursuant to
section 214(d) of the Immigration and Nationality Act must comply with the adjustment
procedures outlined in 8 C.F. R. 245.2(d).
(2)Before an application for benefits under section 214(d) warrants approval, the applicant
must present competent evidence that a bona fide marriage was celebrated within 90
days of arrival and that he/she is otherwise admissible.
(3)An immigration judge in exclusion proceedings lacks jurisdiction to grant recordation
of lawful admission for permanent residence pursuant to section Z14(d), inn can he
entertain any waiver of excludability which is submitted in connection with such
application. Matter of Dixon, Interim Decision 2615 (BIA 1977) explained.
(4) Applipant far admission who had previously entered the United States as a nonimmigrant fiancee of a United States citizen whom she married within the prescribed 90-day
period, but whose application for adjustment had been denied for lack of prosecution,
held properly excludable on documentary as well as moral grounds on return from brief
visit to Mexico.
EXCLUDABLE: Act of 1952—Section 212(a)(12) [8 U.S.C. 1182(a)(12)]—Alien who engaged in prostitution
Act of 1952—Section 212(a)(20) [8 U.S.C. 1182(a)(20)1—Immigrant not in
possession of a valid immigrant visa, reentry permit,
border crossing card, or other valid entry document
ON BEHALF OF SERVICE:
E.M. Trominski
Trial Attorney

ON BEHALF OF APPLICANT:
Michael Gene Dawson (Spouse)
1104 Avenue B
Cisco, Texas 76437

BY: Mithollan, Chairman; Maniatis, Appleman, Maguire, and Farb, Board Members

In a decision dated October 14, 1977, the immigration judge ordered
the applicant readmitted to the United States as a returning resident.
See section 101(a)(27)(A) of the Immigration and Nationality Act, 8
U.S.C. 1101(a)(27)(A). In so doing, he granted her a section 212(h) of the
Act, 8 U.S. C. 1182(h) waiver of inadmissibility under section 212(a)(12)
of the Act, 8 U.S.C. 1182(a)(12), and held that the charge of inadmissibility under section 212(a)(20) of the Act, 8 U.S.C. 1182(a)(20), had not
693

Interim Decision #2694
been sustained. The Immigration and Naturalization Service has appealed. The appeal will be sustained.
The applicant is a native and citizen of the Philippines who was
admitted to the United States on January 8, 1977, as a nonimmigrant
fiancee of a United States citizen. See section 101(a)(15)(K) of the Act.
She and her citizen fiance were married in Eastland, Texas, on February
14, 1977, within the 90-day period prescribed by section 101(a)(15)(K)
and section 214(d) of the Act, 8 U.S.C. 1101(a)(15)(K) and 8 U.S.C.
1184(d). On April 12, 1977, the Immigration and Naturalization Service
wrote to the applicant's husband, Michael Gene Dawson, requesting hini
to comply with the recordation requirements provided in the Immigration and Naturalization Service regulations. In response, the applicant
filed Form 1-485 (Application for Status as Permanent Resident) on
April 29, 1977, with the District Director in San Antonio requesting
recordation of lawful admission for permanent residence pursuant to
section 214(d) of the Act. The application was denied on August 10, 197'7,
for lack of prosecution, after the applicant failed to appear for interviews, scheduled for June 28, 1977, and July 18, 1977, or to advise the
Service of the reasons for her absence.' On September 17, 1977, Mrs.
Dawson crossed the border into Mexico without her husband and attempted later the same day to reenter the United States. She was
detained by immigration officials for lack of a proper reentry &raiment

and paroled into the country pursuant to section 212(d)(5) for a deferred
exclusion hearing. Several days later, she was interviewed by Service
officials under oath and admitted that she had practiced prostitution in
the Philippines for approximately one year in 1973-1974. The Service
has charged her with inadmissibility on both documentary and moral
grounds.
Relying on the Board's most recent interpretation of section 214(d)
xequirements, 2 Matter of Dixon, Interim Decision 2615 (BIA 1977), the
immigration judge concluded that Mrs. Dawson, having contracted a
valid marriage with her United States citizen fiance, was not obliged to
go through a formal adjustment of status process in order to acquire
recordation of lawful admission for permanent residence. Under his
theory, once a bona fide marriage is celebrated, the alien receives lawful
' According to the applicant's husband, they did not receive the notices of the interviews (Tr. at 6). Little additional comment was made on the matter, unfortunately. Thu
file indicates only that the notices were mailed to the address given by Mr. Dawson on
Form 1-485 and at the exclusion hearing as his residence.
2 Section 214(d) provides in pertinent part—
In the event the marriage between the said alien and the petitioner shall occur within
three montha after entry and they are found otherwise admissible, the Attorney

General shall record the lawful admission for permanent residence of the alien and
minor children as of the date of payment of the required visa fees.
694

Interim Decision #2694
permanent resident status automatically. Thus, in the applicant's case,
the immigration judge concluded that—
on February 14, 1977 as soon as the applicant married Mr. Dawson she at that point in
time became a resident alien lawfully present in the United States. The request for
medical checks and interviews were [sic] superfluous and the 1-161, green card, should
have been issued automatically upon presentation of evidence of the marriage without
more. (Immigration judge's decision at 3.)

The immigration judge then held that the applicant is a lawful permanent resident, and that while she should have been issued appropriate
documents reflecting that fact, the lack of them did not render her
inadmissible under section 212(a)(20). He then granted a section 212(h)
waiver of the prostitution ground of inadmissibility 3 and ordered her
readmission to the United States.
On appeal, the Immigration and Naturalization Service argues that
the immigration judge has misapplied Matter of Dixon, supra, and in so
doing has granted relief in excess of his jurisdiction. Both contentions
are unassailable. Matter of Dixon examined one issue—the validity of
an earlier decision, Matter of Harris, Interim Decision 2336 (BIA 1974),
in which the Board had held that neither a terminated nor a nonviable
marriage could support recordation of lawful admission for permanent
residence under section 214(d). InDixon, we overruled Harris, concluding that the "viability" requirement applieablp in adjustment of status
under section 245 of the Act is not relevant in adjustment proceedings
under section 214(d). At no point, however, did we suggest that the
substantive and procedural requirements for section 214(d) relief are
legally insignificant formalities. See Dixon at p. 4.
As the regulations implementing section 214(d) clearly indicate, a
section 214(d) applicant must comply with adjustment procedures before recordation of lawful admission can occur. See 8 C.F.R. 245.2(d). 4
From the language of the statute itself, it is equally obvious that an
' Although the Service did not charge the applicant with visa fraud in connection with
her 1976 application for a K-1 visa, the immigration judge, nut sponte, granted a waiver
pursuant to section 212(i) of the Act in an apparent effort to immunize the applicant from
any future difficulties in that regard.

8 C.P.R. 245_2(d) prilVitIAA!

An application for permanent resident status pursuant to section 214(d) of the Act
shall be filed on Form 1-485 with the district director having jurisdiction over the
applicant's place of residence. A separate application shall be filed by each applicant.
If the application is approved, the district director shall record the lawful admission of
the applicant as of the date of approval. The fee previously paid for filing the
application shall be considered payment of the required visa fees, as of the date of
the approval of the application. The applicant shall be notified of the decision and, if
the application io denied, of the reasons therefor - No appeal shall lie from the denial of
an application by the district director but such denial shall be without prejudice to the
alien's right to renew his application in proceedings under Part 242 of this chapter.

605

Interim Decision #2694
applicant not only must present competent evidence that a bona fide
marriage was celebrated within 90 days of arrival but also that he/she is
otherwise admissible before the application warrants approval. Only
when these two statutory requirements are satisfied, does recordation
become mandatory. Thus, while there is no discretionary element in
214(d) adjustment, as there is in adjustment of status under section 245
of the Act, there is nothing "automatic" about the process either. Compliance with the requirements of the statute and the regulations is not a
formality, as the immigration judge has concluded.

In the case before us, it is clear that Mrs. Dawson had not satisfied
either of the recordation requirements before she crossed the Rio
Grande. First, although she appears to have contracted a valid marriage, documentary evidence of that fact—the marriage certificate—
was not submitted with the Form I-485, apparently because it was not
yet on file with state authorities (Tr. at 8). Second, the applicant's
failure to appear at either of the scheduled interviews prevented immigration authorities from finding that she was otherwise admissible, e.g.
that she was not within any of the classes of individuals who are
excluded from admission under section 212(a) of the Act. We conclude,
therefore, that the applicant has never been accorded the status of
lawful permanent resident and that she is, therefore, not admissible to
the United States as a returning resident under section 101(a)(27)(A).
Inasmuch as an immigration judge lacks authority to grant recordation
in exclusion proceedings, 8 C.F.R. 245.2(d), he is likewise without
jurisdiction to entertain an application for any waiver which must be
submitted concurrently with the recordation application in order to
overcome an existing exlusionary ground. See 8 C.F.R. 245.1(f). Cf.
Matter of DeG—, 8 I. & N. Dec. 325 (BIA 1959; A.G. 1959).
If the applicant wishes to pursue an application for section 214(d)
benefits in accordance with the applicable regulations, she may request
a- stay of exclusion from the District Director pursuant to 8 C.F.R.
237.1. See generally, Matter of C—H—, 9 I. & N. Dec. 265 (R.C. 1961);
Matter of Wong, 12 I. & N. Dec. 407 (BIA 1967).

ORDER: The appeal is sustained. The applicant is ordered excluded
and deported from the United States to the Philippines pursuant to
ections 212(a)(12) and 212(a)(20) of the Immigration and Nationality'

Act

696

